DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Par 0001 of the specification (cross-reference to related applications) needs to be updated to include the patent number of parent application 16/676,090 (US 10,828,491 B2).  
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “the nervous system structure comprises a peripheral nerve” which should be deleted because claim 1 already includes this recitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 10, 11, 12, 13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Double Patenting – Statutory Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 10 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 10,828,491 (Schepis et al). This is a statutory double patenting rejection.
Double Patenting – Nonstatutory Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-9 and 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-16 and 19-26 of U.S. Patent No. 10,828,491 (Schepis et al, referred to as “‘491 patent” below). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
Claim 10 of the ‘491 patent is a more specific recitation of the claim 1 in the instant application and therefore covers subject matter that is encompassed by the ‘491 patent claim. Further, instant claims 2-9 appear to be obvious variants of the similarly recited subject matter covered by 2-10 of the ‘491 patent.
Instant claims 11-16 appear to be obvious variants of the similarly recited subject matter covered by claims 10-16 of the ‘491 patent.
Claim 17 encompasses similar recitations as those included in claim 23 of patent ‘491.  Further, instant claims 18-21 appear to be obvious variants of the similarly recited subject matter covered by 20-24 of the ‘491 patent.
Claim 22 encompasses similar recitations as those included in claim 25 of patent ‘491.  Further, instant claims 23-26 appear to be obvious variants of the similarly recited subject matter covered by 19, 22-26 of the ‘491 patent.
Claim 27 encompasses similar recitations as those included in claim 26 of patent ‘491.  Further, instant claims 28-30 appear to be obvious variants of the similarly recited subject matter covered by 19, 20, 21, and 24 of the ‘491 patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Examiner notes that the prior art drawn to Thacker (US 2013/0261695) details modulation of neural tissue (see non-final rejection in parent application 16/676,090) including providing electrical energy via electrodes to a target tissue for treatment of pain (e.g., par 0047).  Thacker, however, is not specific as to the targeting of the electrical stimulation as to deferentially inhibit function of unmyelinated C fibers and/or nerve fibers of the nervous system structure responsible for dull/aching pain such that the fibers responsible for these sensations have a larger percentage of fibers inhibited than myelinated A-beta fibers of the nervous system structure, as required in instant claim 1.  Further, Thacker does not disclose means for positioning (including adjustment) of electrode(s) based on measured current or voltage as required in instant claim 17, nor use of measured feedback to adjust the controller as required in instant claim 22, nor application of an interleaved signal in combination with other recited elements as required in instant claim 27.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181.  The examiner can normally be reached on Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799